People v Darbasie (2015 NY Slip Op 04201)





People v Darbasie


2015 NY Slip Op 04201


Decided on May 14, 2015


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 14, 2015

Tom, J.P., Sweeny, Andrias, Moskowitz, Gische, JJ.


15091 4512/02

[*1] The People of the State of New York, Respondent,
vSteven Darbasie, Defendant-Appellant.


Steven Banks, The Legal Aid Society, New York (Steven R. Berko of counsel), for appellant.
Steve Darbasie, appellant pro se.
Cyrus R. Vance, Jr., District Attorney, New York (Richard Nahas of counsel), for respondent.

Judgment, Supreme Court, New York County (Brenda Soloff, J.), rendered June 12, 2003, convicting defendant, upon his plea of guilty, of criminal sale of a controlled substance in the second degree, and sentencing him to a term of six years to life, unanimously affirmed.
The court properly denied summarily defendant's motion to controvert a search warrant. Defendant was not entitled to a Franks/Alfinito  hearing (see Franks v Delaware , 438 US 154 [1978]; People v Alfinito , 16 NY2d 181 [1965]), because he failed to make the necessary "substantial preliminary showing that a false statement knowingly and intentionally, or with reckless disregard for the truth, was included by the affiant in the warrant affidavit" (Franks , 438 US at 155-156). Defendant only challenged the veracity of the information provided to the police officer affiant by an undercover detective, and not that of the affiant himself (see People v Slaughter , 37 NY2d 596, 600 [1975]; People v Solimine , 18 NY2d 477 [1966]).
We perceive no basis for reducing the sentence.
We have considered and rejected the arguments raised in defendant's supplemental pro se brief.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 14, 2015
CLERK